

Exhibit 10.1


ALIMERA SCIENCES, INC.


SERIES B PREFERRED STOCK EXCHANGE AGREEMENT




This Series B Preferred Stock Exchange Agreement (the “Agreement”) is entered
into as of this 4th day of September, 2018, by and among Alimera Sciences, Inc.,
a Delaware corporation (the “Corporation”), and the undersigned holders (each, a
“Stockholder” and collectively, the “Stockholders”) of the Series B Convertible
Preferred Stock, par value $0.01 per share, of the Corporation (the “Series B
Preferred Stock”). Capitalized terms used and not otherwise defined herein shall
have the meanings given to them in the Series C Preferred Stock Designation (as
defined below).
WHEREAS, under its Amended and Restated Certificate of Incorporation (the
“Certificate”), the Corporation is presently authorized to issue 10,000,000
shares of Preferred Stock, par value $0.01 per share, of which the Corporation
designated 8,417 shares of Series B Preferred Stock pursuant to a Certificate of
Designation of Preferences, Rights and Limitations filed with the Secretary of
State of the State of Delaware on December 12, 2014;
WHEREAS, the Corporation previously issued to each of the Stockholders the
number of shares of Series B Preferred Stock set forth opposite such
Stockholder’s name in Exhibit A;
WHEREAS, on August 28, 2018, the Board of Directors of the Corporation (the
“Board”), pursuant to authority expressly vested in it by the provisions of the
Certificate, authorized the issuance of 10,150 shares of a series of Preferred
Stock designated as the Series C Convertible Preferred Stock, par value $0.01
per share, of the Corporation (the “Series C Preferred Stock”), with the powers,
preferences, rights, qualifications, limitations and restrictions set forth in
the Certificate of Designation of Preferences, Rights and Limitations filed with
the Secretary of State of the State of Delaware on September 4, 2018 (the
“Series C Preferred Stock Designation”), in addition to any provisions set forth
in the Certificate of the Corporation that are applicable to the Preferred Stock
of all classes and series; and
WHEREAS, each Stockholder wishes to exchange with the Corporation all of the
shares of Series B Preferred Stock owned by it for shares of Series C Preferred
Stock, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and the
Stockholders agree as follows:
ARTICLE I
EXCHANGE
Section 1.01.    The Exchange. Contemporaneously with the delivery and execution
of this Agreement, but subject to the terms and conditions hereof, each
Stockholder hereby exchanges all




--------------------------------------------------------------------------------




of the shares of Series B Preferred Stock held by such Stockholder
(collectively, the “Series B Preferred Shares”) for the number of shares of
Series C Preferred Stock set forth opposite such Stockholder’s name in Exhibit A
hereto (the “Exchange” and such shares of Series C Preferred Stock,
collectively, the “Exchange Shares”). Subject to Section 1.01(c), the Exchange
shall be deemed to occur upon the execution and delivery of this Agreement.
(a)    Effect of Exchange. Effective upon the Exchange, the Stockholders shall
no longer have any right, title or interest in or to the Series B Preferred
Stock, except for the right to receive the corresponding shares of Series C
Preferred Stock and any other rights arising under this Agreement, and the
Corporation shall be deemed to have issued to each Stockholder the number of
Exchange Shares set forth opposite such Stockholder’s name on Exhibit A hereto.
The Corporation hereby represents and warrants that, upon the delivery of the
Exchange Shares to the Stockholders, the Exchange Shares shall be duly
authorized, validly issued, fully paid and non-assessable shares of the
Corporation having the rights and preferences applicable to the Series C
Preferred Stock as are set forth in the Certificate and the Series C Preferred
Stock Designation.
(b)    Securities Act Exemption. The Corporation represents, warrants, covenants
and agrees that: (i) the issuance of the Exchange Shares, and any Conversion
Shares issued upon the conversion thereof, shall be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
under the exemption provided in Section 3(a)(9) thereof as a “security exchanged
by the issuer with its existing security holders exclusively where no commission
or other remuneration is paid or given directly or indirectly for soliciting
such exchange” and (ii) the Exchange Shares shall be freely transferable by the
Stockholders, without restriction or limitation (including any volume
limitation) under federal or state securities laws, and will not contain or be
subject to any legend or stop transfer instructions restricting the sale or
transferability thereof.
(c)    Delivery of Shares. Within two (2) business days following the execution
and delivery of this Agreement, (i) the Corporation shall deliver to each
Stockholder a certificate, duly executed on behalf of the Corporation,
representing the number of Exchange Shares to which such Stockholder is entitled
pursuant to the Exchange. Within five (5) business days following the date the
Exchange Shares are issued and delivered to each Stockholder, such Stockholder
shall deliver to the Corporation certificates representing the Series B
Preferred Shares owned by such Stockholder, free and clear of all Liens (as
defined below). For the avoidance of doubt, as of effectiveness of the Exchange,
each Stockholder shall be deemed for all corporate purposes to have become the
legal and record holder of its Exchange Shares without any further action by any
party. In the event that any Exchange Shares are not delivered on a timely basis
in accordance herewith, the Stockholders shall have the right to rescind and
terminate any or all of this Agreement and the transactions contemplated hereby,
to exercise any of the remedies available hereunder and/or to exercise any and
all other rights and remedies available at law or in equity.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
Section 2.01.    Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants to the Corporation as of the date of
this Agreement as follows:


2

--------------------------------------------------------------------------------




(a)    Organization and Good Standing. Such Stockholder is a limited partnership
duly organized, validly existing and in good standing (to the extent the concept
of good standing is recognized) under the laws of the jurisdiction of its
organization, with the requisite limited partnership power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.
(b)    Authority. Such Stockholder has the requisite limited partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by such Stockholder and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Stockholder and no
further action is required in connection herewith or therewith.
(c)    Valid and Binding Agreement. This Agreement has been duly executed and
delivered by such Stockholder and constitutes the valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
(d)    Non-Contravention. The execution and delivery of this Agreement by such
Stockholder and the performance by such Stockholder of its obligations hereunder
do not and will not (i) violate any provision of such Stockholder’s
organizational or charter documents; (ii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which such Stockholder is
subject, or by which any of such Stockholder’s Series B Preferred Shares are
bound or affected; (iii) require any permit, authorization, consent, approval,
exemption or other action by, notice to or filing with, any court or other
federal, state, local or other governmental authority or other Person; or (iv)
violate, conflict with, result in a material breach of, or constitute (with or
without notice or lapse of time or both) a material default under, or an event
which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, any permit or contract to which such
Stockholder or any of its subsidiaries is a party or by which any of its
properties or assets are bound, except as would not have a material adverse
effect on the ability of such Stockholder to consummate the transactions
contemplated hereby.
(e)    Ownership of the Series B Preferred Stock. Such Stockholder is the record
and beneficial owner of, and has good and valid title to, such Stockholder’s
Series B Preferred Shares, free and clear of all liens, pledges, encumbrances,
restrictions on transfer, security interests and charges (collectively,
“Liens”), and has full power to dispose thereof and to exercise all rights
thereunder (other than as restricted by the Certificate or the Bylaws (as
defined below)), without the consent or approval of, or any other action on the
part of, any other individual, corporation, partnership, unincorporated business
association or other entity or governmental authority (a “Person”).


3

--------------------------------------------------------------------------------




Section 2.02.    Representations and Warranties of the Corporation. The
Corporation hereby represents and warrants to the Stockholders as of the date of
this Agreement as follows:
(a)    Organization and Good Standing. The Corporation is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
(b)    Authority. The Corporation has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and the Series C Preferred Stock Designation and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of this
Agreement by the Corporation, the filing by the Corporation with the Secretary
of State of the State of Delaware and the consummation by the Corporation of the
transactions contemplated hereby and by the Series C Preferred Stock Designation
(including the payment of dividends, issuance of Conversion Shares and
redemption of the Series C Preferred Stock) have been duly authorized by all
necessary action on the part of the Corporation, and no further action of the
Corporation, the Board or the stockholders of the Corporation is required in
connection herewith or therewith.
(c)    Consents. Except as set forth on Schedule 2.02(c) hereto, the Corporation
is not required to obtain any consent from, authorization or order of, or make
any filing (other than the filing required by Section 3.02) or registration with
any governmental authority or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the Series C Preferred
Stock Designation, in each case, in accordance with the terms hereof or thereof.
(d)    Valid and Binding Agreement. This Agreement has been duly executed and
delivered by the Corporation and constitutes the valid and binding obligation of
the Corporation, enforceable against the Corporation in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
(e)    Non-Contravention. The execution and delivery of this Agreement by the
Corporation and the performance by the Corporation of its obligations hereunder
and under the Series C Preferred Stock Designation do not and will not (i)
violate any provision of the Certificate or the bylaws of the Corporation as
currently in effect (the “Bylaws”), (ii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Corporation or
any of its subsidiaries is subject, or by which any property or asset of the
Corporation or any of its subsidiaries is bound or affected, (iii) require any
permit, authorization, consent, approval, exemption or other action by, notice
to or filing with, any court or other federal, state, local or other
governmental authority or other Person (except for the consents set forth on
Schedule 2.02(c) hereto, all have which have been obtained and not rescinded or
revoked and copies of which have been furnished to the Stockholders), (iv)
violate, conflict with, result in a material breach of, or constitute (with or
without notice or lapse


4

--------------------------------------------------------------------------------




of time or both) a material default under, or an event which would give rise to
any right of notice, modification, acceleration, payment, cancellation or
termination under, or in any manner release any party thereto from any
obligation under, any permit or contract to which the Corporation or any of its
subsidiaries is a party or by which any of its properties or assets are bound or
(v) result in the creation or imposition of any Lien on any part of the
properties or assets of the Corporation or any of its subsidiaries. Without
limiting the foregoing, and except as set forth on Schedule 2.02(e) hereto, the
Corporation is not a party or subject to any contract, agreement, instrument or
arrangement that would reasonably be expected to adversely affect the ability of
the Corporation to perform its obligations under the Series C Preferred Stock
Designation, including its obligations to pay dividends, redeem shares of Series
C Preferred Stock, or issue any Conversion Shares thereunder.
(f)    Capitalization. As of the date hereof, before giving effect to the
Exchange, the authorized, issued and outstanding shares of capital stock of the
Corporation are as set forth on Schedule 2.02(f) hereto. As of the date hereof,
after giving effect to the Exchange, the authorized, issued and outstanding
shares of capital stock of the Corporation will be as set forth on Schedule
2.02(f) hereto. All of such outstanding or issuable shares are, or upon issuance
will be, validly issued, fully paid and nonassessable. Except as disclosed in
Schedule 2.02(f), and except as may arise under the Series C Preferred Stock
Designation, there are no securities or instruments containing preemptive
rights, anti-dilution provisions, or similar provisions, in each case, that will
be triggered by the execution and delivery of this Agreement or the issuance of
the Exchange Shares or the Conversion Shares as provided in this Agreement and
in the Series C Preferred Stock Designation. The Corporation has furnished to
each Stockholder true and correct copies of the Certificate, and the Bylaws, and
the terms of all securities convertible into, or exercisable or exchangeable
for, capital stock of the Corporation (excluding stock options issued in the
normal course to employees, outside directors and consultants of the Corporation
and its subsidiaries under the Corporation’s incentive plans and subplans).
(g)    Issuance of Exchange Shares and Conversion Shares. The Series C Preferred
Stock Designation has been filed with the Secretary of State of the State of
Delaware and is, and upon the issuance of the Series C Preferred Shares as
contemplated hereby will be, in full force and effect, enforceable against the
Corporation in accordance with its terms and has not, and as of the date of such
issuance shall not have been, amended. The Exchange Shares are duly authorized
and, when issued in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Corporation, and will not be issued in violation of, or subject to, any
preemptive or similar rights of any Person. The Conversion Shares issuable upon
conversion of the Exchange Shares are duly authorized and, when issued in
accordance with the Series C Preferred Stock Designation will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Corporation, and will not be issued in violation of, or subject
to, any preemptive or similar rights of any Person. The Corporation has reserved
from its duly authorized capital stock 10,150,000 shares of Common Stock for
issuance hereafter upon conversion of the Exchange Shares.
(h)    SEC Reports; Nasdaq. The Corporation has filed all reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section


5

--------------------------------------------------------------------------------




13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”). The Common Stock is registered under the Exchange Act and listed on
the NASDAQ Global Market (the “Principal Market”), and (i) trading in the Common
Stock has not been suspended, (ii) the Common Stock has not been de-listed or
deregistered by the SEC or the Principal Market, and (iii) neither the
Corporation nor any of its Affiliates has received any communication, written or
oral, from the SEC or the Principal Market regarding the suspension or
termination of trading of the Common Stock on the Principal Market since July
30, 2018, when the Corporation received a letter from The NASDAQ Stock Market
LLC (“Nasdaq”) informing the Corporation that the Corporation had regained
compliance with Nasdaq’s minimum bid price requirement. The Corporation is not
in violation of the requirements of Nasdaq.
(i)    Not Investment Company. None of the Corporation, any Person controlling
or any subsidiary of the Corporation is (a) an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), or
otherwise registered or required to be registered, or subject to the
restrictions imposed, by the Investment Company Act.
(j)    Not Shell Corporation. The Corporation is not, and never has been, a
“shell company” (as defined in Rule 12b-2 under the Exchange Act).
(k)    DTC Eligibility. The Common Stock is eligible for clearing through The
Depository Trust Corporation (“DTC”), through its Deposit/Withdrawal At
Custodian (DWAC) system, and the Corporation is eligible for and participating
in the Direct Registration System (DRS) of DTC with respect to the Common Stock.
The transfer agent for the Common Stock is a participant in, and the Common
Stock is eligible for transfer pursuant to, DTC’s Fast Automated Securities
Transfer Program. The Common Stock is not subject to any DTC “chill,” “freeze”
or similar restriction with respect to any DTC services, including the clearing
of transactions in shares of Common Stock through DTC.
(l)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Corporation or any of its Affiliates or representatives to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Stockholders shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section 2.02(l) that may be due in
connection with the transactions contemplated hereby.
(m)    Exemption from Registration. No registration under the Securities Act or
any state securities laws is required for the offer and issuance of the Exchange
Shares by the Corporation to the Stockholders as contemplated hereby or for the
offer and issuance of the Conversion Shares by the Corporation to the
Stockholders as contemplated hereby and by the Series C Preferred Stock
Designation. The transactions contemplated hereby, including the issuance and
sale of the Exchange Shares hereunder and the issuance and sale of the
Conversion Shares under the Series C Preferred Stock Designation, do not
contravene, or require stockholder approval pursuant to, the rules and
regulations of Nasdaq. Assuming the Stockholder to which Conversion


6

--------------------------------------------------------------------------------




Shares are to be issued is not as of the date of issuance, and for a period of
three (3) months prior to the date of issuance has not been, an Affiliate of the
Corporation (which the Corporation shall assume (and the applicable Stockholder
shall be deemed to represent) unless such Stockholder has otherwise advised the
Corporation in writing), the Conversion Shares and the Exchange Shares will be
freely tradeable by such Stockholder without restriction or limitation
(including volume limitation), and will not contain or be subject to any legend
or stop transfer instructions restricting the sale or transferability thereof.
(n)    No Integrated Offering. Neither the Corporation, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made, or will make, any offers or sales of any security or
solicited, or will solicit, any offers to buy any security, under circumstances
that would cause this offering and issuance of the Exchange Shares or the
offering and issuance of any of the Conversion Shares to be integrated with
prior offerings by the Corporation (i) for purposes of the Securities Act and
which would require the registration of any such securities under the Securities
Act, or (ii) for purposes of any applicable stockholder approval provisions of
Nasdaq and which would require stockholder approval for the issuance of any
Exchange Shares or Conversion Shares.
ARTICLE III
COVENANTS
Section 3.01.    Listing. The Corporation has timely submitted a duly completed
Listing of Additional Shares Notification Form (together with all requisite
supporting documentation) to Nasdaq covering the Conversion Shares. The
Corporation shall not take any action which could be reasonably expected to
result in the delisting or suspension of trading the Common Stock on the
Principal Market. The Corporation shall pay all fees and expenses in connection
with satisfying its obligations under this Section 3.03.
Section 3.02.    Disclosure; Confidentiality. On or before 7:00 a.m., New York
time, on the first (1st) business day after the date of this Agreement, the
Corporation shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by this Agreement, attaching this
Agreement and the Series C Preferred Stock Designation and disclosing any other
presently material non-public information (if any) provided or made available to
any Stockholder (or any Stockholder’s agents or representatives) on or prior to
the date hereof (the “8-K Filing”). From and after the filing of the 8-K Filing,
the Corporation shall have disclosed all material, non-public information (if
any) provided or made available to any Stockholder (or any Stockholder’s agents
or representatives) by the Corporation, its Affiliates or any of their
respective officers, directors or employees in connection with the transactions
contemplated by this Agreement or otherwise on or prior to the date hereof. The
Corporation expressly acknowledges and agrees that, notwithstanding anything
contained in this Agreement to the contrary and without implication that the
contrary would otherwise be true, after giving effect to the 8-K Filing, no
Stockholder shall have (unless expressly agreed to by a particular Stockholder
after the date hereof in a written definitive and binding agreement executed by
the Corporation and such particular Stockholder or customary oral (confirmed by
e-mail) “wall-cross” agreement (it being understood and agreed that no
Stockholder may bind any other Stockholder with respect thereto)), any duty of
trust or confidence


7

--------------------------------------------------------------------------------




with respect to, or a duty not to trade in any securities on the basis of, any
information regarding the Corporation.
Notwithstanding any affirmative disclosure obligations of the Corporation
pursuant to the terms of this Agreement or anything else to the contrary
contained herein or in the Series C Preferred Stock Designation, (a), subject to
clause (b) below, the Corporation shall not, and shall cause each of its
Affiliates and its and its Affiliates’ officers, directors and employees to not,
provide any Stockholder with any material non-public information with respect to
the Corporation from and after the filing of the Form 8-K Filing with the SEC
without the express prior written consent of such Stockholder, and (b) in the
event that the Corporation believes that a notice or communication to any
Stockholder contains material, nonpublic information with respect to the
Corporation, the Corporation shall so indicate to such Stockholder prior to the
delivery of such notice or communication, and such indication shall provide such
Stockholder the means to refuse to receive such notice or communication (in
which case any obligation of the Corporation to provide such notice to such
Stockholder under this Agreement shall be deemed waived), and in the absence of
any such indication, such Stockholder shall be allowed to presume that all
matters relating to such notice or communication do not constitute material
non-public information with respect to the Corporation and shall have no duty of
trust or confidence with respect thereto or obligation to not trade any
securities on the basis thereof.
Section 3.03.    Transfer Taxes. The Corporation shall be responsible for paying
all present or future stamp, court or documentary, intangible, recording, filing
or similar taxes that arise from the exchange of shares of Series B Preferred
Stock for shares of Series C Preferred Stock.
Section 3.04.    Tax Treatment. The parties intend and agree that the Exchange
of shares of Series B Preferred Stock for shares of Series C Preferred Stock
described herein is non-taxable under Section 1036 of the Code, and shall take
no position for federal, state and local income tax purposes inconsistent
therewith unless otherwise required by applicable income tax Law.
Section 3.05.    Fees and Expenses. The Corporation shall promptly reimburse the
Stockholders for all of their reasonable out-of-pocket, costs, fees and
expenses, including legal fees and expenses, incurred in connection with the
negotiation and drafting of this Agreement and the consummation of the
transactions contemplated hereby (collectively, “Expenses”); provided, however,
that in no event shall the Corporation be obligated to reimburse any Expenses in
excess of $25,000.
ARTICLE IV
CONDITIONS TO THE EXCHANGE.
Section 4.01.    Conditions Precedent. The effectiveness of this Agreement is
subject to the following conditions precedent:
(a)    Delivery of Documents. The Corporation and the Stockholders shall each
have executed and delivered this Agreement.


8

--------------------------------------------------------------------------------




(b)    Performance: No Default. The representations and warranties of the
Corporation contained herein shall be true and correct, and the Corporation
shall have performed and complied with all agreements and conditions contained
herein to be performed by or complied with by the Corporation prior to the date
hereof in all material respects.
(c)    Legal Opinions. The Stockholders shall have received the opinion letter
of Potter Anderson & Corroon LLP and Nelson Mullins Riley & Scarborough LLP, in
each case, with respect to the matters set forth in Exhibit B and otherwise in
form and substance satisfactory to the Stockholders.
(d)    Secretary’s Certificate. The Corporation shall have delivered to such
Stockholder a secretary’s certificate, dated as of the date hereof, certifying
as to (A) the Certificate (including the Series C Preferred Stock Designation),
certified as of a date within one (1) day of the date hereof by the Secretary of
State of the State of Delaware, and (B) the Bylaws.
(e)    Other Documents. The Corporation shall have delivered to such Stockholder
such other documents relating to the transactions contemplated by this Agreement
as such Stockholder or its counsel may reasonably request.
ARTICLE V
MISCELLANEOUS
Section 5.01.    Notices. Any notices required or permitted to be given under
the terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when
received by electronic mail in each case addressed to a party as follows (or
such other address, facsimile or electronic mail address provided by such party
to such other party pursuant to the below (or such later address, facsimile or
electronic mail address provided in accordance herewith):
If to the Corporation:
ALIMERA SCIENCES, INC.
6120 Windward Parkway
Suite 290
Alpharetta, GA 30005
Email: rick.eiswirth@alimerasciences.com
Attn: Rick Eiswirth, President and CFO




9

--------------------------------------------------------------------------------




With a copy (which shall not constitute notice) to:
NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station
201 17th Street, NW | Suite 1700
Atlanta, GA 30363
Email: charles.vaughn@nelsonmullins.com
Attn: Charles D. Vaughn, Esq.


If to the Stockholders:
c/o Deerfield Management Corporation, L.P.
780 Third Avenue, 37th Floor
New York, NY 10017
Facsimile: 212-599-3075
E-mail: dclark@deerfield.com
Attn: David J. Clark, Esq.


With a copy (which shall not constitute notice) to:
Katten Muchin Rosenman LLP
575 Madison Avenue
New York NY 10022-2585
Facsimile: (212) 894-5877
E-mail: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com    
Attn: Mark I. Fisher, Esq.
Attn: Mark D. Wood, Esq.




Section 5.02.    Applicable Law; Consent to Jurisdiction. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York applicable to contracts made and to be performed
in such State. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state commercial division courts or federal courts
sitting in the City of New York, Borough of Manhattan. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state commercial
division courts and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,


10

--------------------------------------------------------------------------------




SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS
AGREEMENT AND ANY TRANSACTION CONTEMPLATED HEREBY. THIS WAIVER APPLIES TO ANY
ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO AGENT, REPRESENTATIVE OR
OTHER PERSON AFFILIATED WITH OR RELATED TO ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.02.
Notwithstanding the foregoing in this Section 5.02, a party may commence any
action or proceeding in a court other than the above-named courts solely for the
purpose of enforcing an order or judgment issued by one of the above-named
courts.
Section 5.03.    No Third Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person (other than
the parties to this Agreement) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
Section 5.04.    Specific Performance. The parties to this Agreement agree that
irreparable damage would occur and that the parties to this Agreement would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.
Section 5.05.    Effect of Headings. The section and subsection headings herein
are for convenience only and not part of this Agreement and shall not affect the
interpretation thereof.
Section 5.06.    Further Assurances. Each party hereto agrees to cooperate fully
with the other party, and to execute such further instruments, documents,
transfer agent instructions (and any related legal opinions), certificates and
agreements and to give such further written assurances, in each case, as may be
reasonably requested by the other party to evidence, reflect and give effect to
the transactions described herein and contemplated hereby and by the Series C
Preferred Stock Designation and to carry into effect the intents and purposes of
this Agreement and the Series C Preferred Stock Designation.
Section 5.07.    Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by or on behalf of each
of the parties hereto. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.


11

--------------------------------------------------------------------------------




Section 5.08.    Entire Agreement. This Agreement and the Series C Preferred
Stock Designation constitute the complete and entire agreement, and supersede
all other prior and contemporaneous agreements and understandings, both oral and
written, among the Stockholders and the Corporation with respect to the subject
matter hereof.
Section 5.09.    Assignment; Binding Upon Successors and Assigns. None of the
parties hereto may assign any of its rights or obligations hereunder without the
prior written consent of the other parties hereto. This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
Section 5.10.    Severability. If any provision of this Agreement, or the
application thereof, will for any reason and to any extent be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto.
Section 5.11.    Counterparts. This Agreement may be executed and delivered in
any number of counterparts with the same effect as if all parties hereto have
signed the same document, and each such executed counterpart shall be deemed to
be an original instrument. All executed counterparts together shall constitute
one and the same instrument.
Section 5.12.    Facsimile or Electronic Signatures. This Agreement may be
executed and delivered by facsimile or other electronic transmission, and upon
such delivery the facsimile signature or other electronic signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.
Section 5.13.    No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
Section 5.14.    Interpretative Matters. Unless otherwise indicated or the
context otherwise requires, (i) all references to Sections, Schedules,
Appendices or Exhibits are to Sections, Schedules, Appendices or Exhibits
contained in or attached to this Agreement, (b) words in the singular or plural
include the singular and plural and pronouns stated in either the masculine, the
feminine or neuter gender shall include the masculine, feminine and neuter, (c)
the words “hereof,” “herein” and words of similar effect shall reference this
Agreement in its entirety, and (d) the use of the word “including” in this
Agreement shall be by way of example rather than limitation.
[The remainder of the page is intentionally left blank]




12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Series B
Preferred Stock Exchange Agreement as of the date first written above.
ALIMERA SCIENCES, INC.


                            
By:
/s/ Richard S. Eiswirth, Jr.

Name: Richard S. Eiswirth, Jr.
Title: President and CFO




DEERFIELD SPECIAL SITUATIONS FUND, L.P.


By: Deerfield Mgmt, L.P., General Partner


By: J.E. Flynn Capital, LLC, General Partner




By:
/s/ David J. Clark
 
Authorized Signatory

            


(continued)





--------------------------------------------------------------------------------








DEERFIELD PRIVATE DESIGN FUND II, L.P.


By: Deerfield Mgmt, L.P., General Partner


By: J.E. Flynn Capital, LLC, General Partner




By:
/s/ David J. Clark
 
Authorized Signatory

            




DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.


By: Deerfield Mgmt, L.P., General Partner


By: J.E. Flynn Capital, LLC, General Partner




By:
/s/ David J. Clark
 
Authorized Signatory

            




DEERFIELD PRIVATE DESIGN FUND III, L.P.


By: Deerfield Mgmt, L.P., General Partner


By: J.E. Flynn Capital, LLC, General Partner


By:
/s/ David J. Clark
 
Authorized Signatory



            









--------------------------------------------------------------------------------




Exhibit A


Shares of Preferred Stock Exchanged by Stockholders




Stockholder
Number of shares of Series B Preferred Stock Delivered
Stock
Certificate
#
Number of shares of Series C
Preferred Stock Received
Stock
Certificate #
 
 
 
 
 
Deerfield Special Situations Fund, L.P.
841.625
PB-004 (459.527)
PB-006 (382.098)
1,015
C-1
Deerfield Private Design Fund II, L.P.
1,764.888
PB-001
2,128.455
C-2
Deerfield Private Design International II, L.P.
2,022.425
PB-002
2,439.045
C-3
Deerfield Private Design Fund III, L.P.
3,787.313
PB-003
4,567.5
C-4
















--------------------------------------------------------------------------------




Exhibit B


Forms of Opinions


1.The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware. The Corporation is duly qualified as a foreign
corporation and is in good standing in [_________].
2.    The Corporation has the corporate power and authority to execute and
deliver the Agreement and to perform its obligations under the provisions
thereof. The filing of the Series C Preferred Designation with the Secretary of
State of the State of Delaware and the execution and delivery of, and the
performance of the Corporation’s obligations under, the Agreement and the Series
C Preferred Stock Designation, including the issuance and sale of the Exchange
Shares and the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion thereof, have been duly authorized by all
necessary corporate action on behalf of the Corporation, the Board and the
stockholders of the Corporation. The Series C Preferred Stock Designation has
been duly executed and properly filed by the Corporation with the Secretary of
State of the State of Delaware in accordance with the General Corporation Law of
the State of Delaware (the “DGCL”) and has become effective under the DGCL.
3.    The execution and delivery by the Corporation of each of the Agreement and
the Series C Preferred Stock Designation and the performance by the Corporation
of its obligations thereunder will not breach or violate, or constitute a
default under, (a) the DGCL or (b) any provision of the Certificate or the
Bylaws, or (c) any federal, New York or Delaware law, rule or regulation that,
in our experience, are normally applicable to transactions of the type
contemplated by the Agreement and the Series C Preferred Stock Designation.
4.    Each of the Agreement and the Series C Preferred Stock Designation has
been duly executed and delivered by or on behalf of the Corporation, and each of
the Agreement and the Series C Preferred Stock Designation constitutes a legal,
valid and binding obligation of the Corporation, enforceable against it in
accordance with its terms.
5.    All of the Exchange Shares have been duly authorized, and when issued in
accordance with the Agreement, the Certificate and the Series C Preferred Stock
Designation, will be validly issued, fully-paid and nonassessable, free from all
taxes and Liens with respect to the issuance thereof and entitled to the rights
set forth in the Series C Preferred Stock Designation, and the Conversion
Shares, when issued in accordance with the Series C Preferred Stock Designation,
will be validly issued, fully-paid and nonassessable and free from all taxes and
Liens with respect to the issuance thereof.
6.    Except for the filing of the Form 8-K Filing with the Securities and
Exchange Commission, no authorizations, consents or approvals or other actions
by, and no notice to or filing with, any federal, New York or Delaware
governmental authority, regulatory agency, self-regulatory organization or stock
exchange or market, or any court or, to our knowledge, any third party was or is
required in connection with the due execution, delivery and performance by the
Corporation of the Agreement or the Series C Preferred Stock Designation,
including the issuance of the Exchange





--------------------------------------------------------------------------------




Shares pursuant to the Agreement and the issuance of the Conversion Shares in
accordance with the Series C Preferred Stock Designation.
7.    The issuance of the Exchange Shares, and any Conversion Shares issued upon
the conversion thereof, shall be exempt from the registration requirements of
the Securities Act, under the exemption provided in Section 3(a)(9) thereof.
8.    The Exchange Shares and the Conversion Shares will be freely transferable
by the Stockholders, without restriction or limitation (including any volume
limitation) under federal or state securities laws, and will not contain or be
subject to any legend or stop transfer instructions restricting the sale or
transferability thereof.



























